Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 12/7/2021.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-10 are pending and are presented for examination.  
In view of amendments, the Examiner withdraws the rejection mailed on 9/27/2021.  The applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites (part) “an overmolding which at least partially covers the stator and the wire element”.  Claim 1 recites (part) “at least partially covering the wire element and the stator with an overmolding such that the overmolding forms at least one planar surface”.  It is vague and indefinite regards “stator” in this limitation.  See recitation before of it that “a stator for an electromagnetic machine, the stator further comprising: a 
Claims 1 and 10 recite (part) “the at least one cavity aligns with the at least one connection hole of the carrier element and forms together with the at least one connection hole at least one cavity duct”.  See below. 

    PNG
    media_image1.png
    153
    659
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    248
    667
    media_image2.png
    Greyscale

Said “the at least one connection hole at least one cavity duct” is vague and indefinite.  
It could be one of below. 
Said cavity forms together with the at least one connection hole”.  
Said cavity forms together with at least one cavity duct”.  
Said cavity forms together with the at least one connection hole and at least one cavity duct”.  

Together with the at least one connection hole, said cavity forms at least one cavity duct”. 
Or, something else other than above. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SEARS et al (US 20130259674 A1) in view of MIYAMOTO et al (US 20140232212 A1).   

As for claim 10, SEARS discloses a stator control system comprising: 
a stator (see title, etc., at least a part of entire stator other than a wire element, electromagnetic coil, and an overmolding) for an electromagnetic machine, the stator further comprising: 
a wire element (electric conductors - coils, cross over wires, etc. - of stator); 
at least one electromagnetic coil (wound on stator teeth) formed at least in part by the wire element, such that an electromagnetic field is created within the stator when the at least one electromagnetic coil is supplied with an electric current (inherent); 
an overmolding [0053] which at least partially covers the stator (consider core 40) and the wire element (consider coils side) such that the overmolding forms at least one planar surface (i.e., planar surface of insulators 20, 30, Fig. 2); 
a carrier element (50, Figs. 1, 8), further comprising: 
at least one electric component [0007] designed to supply the at least one electromagnetic coil with the electric current when an electrical contact is established between the at least one electric component and the wire element; 
at least one planar surface (consider one of both axial surfaces); 
at least one connection hole (55) extending through the at least one planar surface; 
at least a partial disruption (57, welding) in at least one predetermined section of the wire element (cross over wires W1-W3);

Regards limitation “at least one cavity which extends through the at least one planar surface of the overmolding to the partial disruption of the wire element in the at least one predetermined section; and such that the at least one cavity aligns with the at least one connection hole of the carrier element and forms together with the at least one connection hole at least one cavity duct, and 
the at least one cavity duct is at least partially filled with an electrically conductive material which is designed to establish the electrical contact between the at least one electric component and the wire element in the at least one predetermined section of the wire element”, 
MIYAMOTO discloses a stator, comprising at least one cavity (210D, Fig. 12) which extends through the at least one planar surface of the overmolding (54D, Fig. 12) to the partial disruption of the wire element (214D) in the at least one predetermined section; such that the at least one cavity aligns with the at least one connection hole of the carrier element and forms together with the at least one connection hole at least one cavity duct (Fig. 4, note that radially outer side is closed by housing wall), and the at least one cavity duct is at least partially filled with an electrically conductive material (214D, Fig. 12) which is designed to establish the electrical contact between the at least one electric component and the wire element in the at least one predetermined section of the wire element.  


Claim 1 recites a method for electrically connecting a wire element of a stator with a carrier element. The method steps recited would have been obvious by the claim 10 of the product “a stator control system”.
As for claim 1, SEARS discloses a method for electrically connecting a wire element of a stator with a carrier element [0014-0019, etc.], comprising the steps of:
providing (by having elements below) a wire element (electric conductors - coils, cross over wires, etc. - of stator);
providing at least one electromagnetic coil (wound on stator teeth):
providing a carrier element (50, Figs. 1, 8) (50, Figs. 1, 8);
providing at least one electric component being part of the carrier element [0007];
providing at least one planar surface (i.e., planar surface of insulators 20, 30, Fig. 2) being part of the carrier element;
providing at least one connection hole (55) which extends through the at least one planar surface;
forming at least a part of the at least one electromagnetic coil with the wire element;
creating an electromagnetic field within the stator when the at least one electromagnetic coil is supplied with an electric current (inherent);

at least partially covering the wire element (consider coils side) and the stator (consider core 40) with an overmolding [0053] such that the overmolding forms at least one planar surface (i.e., planar surface of insulators 20, 30, Fig. 2); and 
establishing the electrical contact between the at least one electric component and the wire element in the at least one predetermined section of the wire element [0007].
Regards limitation “drilling at least one cavity through the at least one planar surface of the overmolding and through the wire element of the stator such that the wire element is at least partially disrupted in at least one predetermined section of the wire element”; “positioning the carrier element on the stator such that the at least one planar surface of the carrier element touches the at least one planar surface formed by the overmolding and such that each of the at least one cavity aligns with one of the at least one connection hole of the carrier element and forms together with the corresponding at least one connection hole one single at least one cavity duct; and at least partially filling each the at least one cavity duct with an electrically conductive material”, 
MIYAMOTO discloses a stator, comprising at least one cavity (210D, Fig. 12) which extends through the at least one planar surface of the overmolding (54D, Fig. 12) to the partial disruption of the wire element (214D) in the at least one predetermined section; such that the at least one cavity aligns with the at least one connection hole of the carrier element and forms together with the at least one connection hole at least one cavity duct (Fig. 4), and the at least one cavity duct is at least partially filled with an 
Hole formed by drilling is well-known in the art (official notice).  See “prior art made of record” below.  As a result of drilling, it would be obvious to have a chance that wire element is at least partially disrupted.   To have above structure, it would have been obvious at the time the invention was made to a person of ordinary skill in the art to have the claimed steps by combining the teaching of MIYAMOTO with that of SEARS for  preventing a lead wire to the carrier element. 

As for claim 2, SEARS in view of MIYAMOTO teaches the method of claim 1, further comprising the steps of controlling the flow of the electric current through the at least one electromagnetic coil with the at least one electric component (inherent).
As for claim 3, SEARS in view of MIYAMOTO teaches the method of claim 1, further comprising the steps of:providing at least two electromagnetic coils being part of the wire element; selecting the at least one predetermined section in-between the at least two electromagnetic coils (cross-over).
As for claim 4, SEARS in view of MIYAMOTO teaches the method of claim 1, further comprising the steps of: providing the electrically conductive material to be an electrically conductive silicone; filling the at least one cavity duct entirely with the electrically conductive silicone. The material is already known in the art before the filing of the invention.  See NPL in IDS (1/6/2020).  It would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held to be In re Leshin, 125 USPQ 416.  
As for claim 5, SEARS in view of MIYAMOTO teaches the method of claim 1, further comprising the steps of: providing the electrically conductive material to be a connecting piece made of an electrically conductive rubber; connecting the disrupted wire element to the at least one connection hole using the connecting piece.  The material is already known in the art before the filing of the invention.  See NPL in IDS (1/6/2020).  It would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
As for claims 6-7, SEARS in view of MIYAMOTO teaches the method of claim 1, further comprising the steps of: providing a self-tapping screw, the self-tapping screw being made of the electrically conductive material; positioning the self-tapping screw into the at least one cavity duct such that the self-tapping screw extends from the disrupted wire element to the at least one connection hole of the carrier element; and 
the steps of: providing a press-fit connector, the press-fit connector being part of the self-tapping screw; positioning the at least one connection hole of the carrier element onto the press- fit connector.  Since the self-tapping screw is known in the art before the filing of invention (refer CN 203840068 U in IDS on 1/6/2020), it would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held to be within the general skill of a worker in the art to select a In re Leshin, 125 USPQ 416.  
As for claim 8, SEARS in view of MIYAMOTO teaches the method of claim 1, further comprising the steps of providing the carrier element to be printed circuit board.  Note that SEARS teaches printed circuit board (PCBA) [0004, 0044, 0058]. 
As for claim 9, SEARS in view of MIYAMOTO teaches the method of claim 1, further comprising the steps of: providing the carrier element to be a contact ring (see Fig. 1); and at least one predefined contact element (trace on 50, Fig. 8 is well-known in the art as contact element, official notice) being part of the contact ring; electrically connecting one of the at least one connection hole (55 by 57) and the at least one predefined contact element.

Prior Art Made of Record
The prior art made of record is considered pertinent to applicant's disclosure. 
Sample references for official notice in claim 1.
FUNAKOSHI  et al (US 20140111037 A1), [0048]
INADA et al (US 20140050605 A1), [0012, 0045]
Rogner et al (US 20080218012 A1), [0020, 0046-0050] 
Yoshino et al (US 20050206255 A1), [0050]
Sample references for official notice in claim 9.  
ISODA et al (US 20110273042 A1), [0042-0043, 0058]
YAMADA (US 20080315695 A1), [0059]
Cho (US 20070138883 A1), [0012, 0021-0024] 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-5072.  The examiner can normally be reached on 7AM-3PMPM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834